By the Court.

This is an appeal from a final judgment rendered in the cause in the court of,the J ■ 0 < Parish of New-Orleans. The appellant has neglected *216to comply with the requisites of the ele-^enth section of the act organising the Supreme Codrt, &c. which states that there shall be no reversal of any judgment of the District Courts, for any error, unless it be on a special verdict, or on a statement of facts, agreed upon by the parties, or fixed by the court, if they disaígree : none of which appear, in the present case.
East. District.
Dec. 1813.
No exceptions have been taken to the opinion of the Judge, in the court below, as authorised by the act supplementary to the act above cited.
This being the situation of the cause, the ap-peljees insist on the affirmance Of the judgment of the Parish Court with damages.
The appellant claims to have his appeal- dismissed, on account of the irregular manner in which it was brought up.
This Court, from what it has been able to learñ from the record, as certified by the court below, does not consider this case as one of those in which damages ought to be granted, were they inclined to affirm the judgment rendered in this case below, and, as under these circumstances, a dismissal of the appeal will leave the appellees at liberty to proceed to execution and thereby recover as much as if the judgment was affirmed :
, It is ordered that the appeal be dismissed, at *217the appellant’s costs (reserving for future consideration the right of this court to affirm judgments on appeals brought before it, without the formalities prescribed by law) and that a mandate da issue to the Judge of the Parish Court, requiring him to proceed in this cause, as if no appeal had been granted, and that this order of dismissal be certified to him.